Citation Nr: 0614921	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  01-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from February 1958 
to April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                 

According to military personnel records, the appellant was 
sentenced before a General Court Martial in April 1959 to a 
bad conduct discharge and one year of confinement at the U.S. 
Disciplinary Facility in Fort Leavenworth, Kansas.  However, 
in August 1972, the appellant's discharge was upgraded to 
under honorable conditions by the Air Force Board for the 
Correction of Military Records, thereby entitling him to 
basic eligibility for VA benefits.   

By a January 2002 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT


1.  The appellant's claimed stressor of a sexual assault 
during his period of active duty service has not been 
verified, and he did not engage in combat with the enemy.  

2.  The appellant has not been diagnosed with PTSD based on a 
verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the appellant's 
period of active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in October 2002 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the August 
2005 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claim.  The appellant was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member.  Quartuccio, 16 Vet. App. at 183, 187.  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for the claim for service connection for PTSD, to 
specifically include the pertinent regulations for PTSD based 
on a personal assault.  The discussions in the statement of 
the case and the supplemental statement of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 1999, the appellant 
underwent a VA examination which was pertinent to his service 
connection claim.  In addition, by a January 2002 decision, 
the Board remanded this case and instructed the RO to, among 
other things, make a specific determination, based upon the 
complete record, as to whether the appellant had any verified 
stressors.  If, and only if, the RO determined that the 
record established the existence of a stressor or stressors, 
the appellant was to be afforded a VA examination by a 
psychiatrist to determine the presence of PTSD.  In this 
regard, as will be explained in greater detail below, the RO 
subsequently determined that there was no credible evidence 
to corroborate the occurrence of the appellant's claimed 
sexual assault during service.  Thus, although the 
appellant's representative stated in a post-remand brief, 
dated in February 2006, that the RO failed to provide the 
appellant a thorough and contemporaneous examination post 
remand, the Board notes that as stated above, as per the 
January 2002 remand decision, the RO was to afford the 
appellant a VA examination only if his stressor had been 
verified, and his stressor was not subsequently verified.  As 
such, the Board finds the medical evidence of record is 
sufficient to decide the appeal, and that the RO complied 
with the Board's remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.   See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. 5, 2006); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).   


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v, 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service. 38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD is warranted when there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. 
§ 3.303(f) was amended in March 2002 as follows:  

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3) (2005).

In the case at hand, it is clear that the appellant's claimed 
stressor is not related to combat, but is instead related to 
an alleged sexual assault.  In this regard, private medical 
records, VA Medical Center (VAMC) treatment records, and a VA 
examination report all attribute the appellant's PTSD to 
sexual assault during service.  Accordingly, the appellant's 
lay testimony, by itself, will not be sufficient to establish 
the alleged stressor and the Board must determine whether 
service department records or other independent credible 
evidence corroborates the alleged stressor.

In the instant case, the primary impediment to service 
connection is the absence of a verified in-service stressor 
upon which PTSD was diagnosed.  That is, there is no evidence 
of record to corroborate the appellant's alleged in-service 
sexual assault.  It is such an assault, and not other 
stressors, that examiners have held to be a cause of PTSD.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, in approximately August 1958, 
he was stationed at the Moriarty Air Force Station in 
Moriarty, New Mexico.  (Transcript (T.) at pages (pgs.) 4, 
14).  The appellant stated that during that period of time, 
he attended a party in Santa Fe and was introduced to a Mr. 
D.I., who told him that he was a Marine from Camp Pendleton 
and that he was AWOL (absent without leave).  (T. at pgs. 5, 
6).  He noted that at present, Mr. I. was a nationally known 
radio personality.  (T. at page (pg.) 6).  According to the 
appellant, after the party, he accepted Mr. I.'s invitation 
to drive to Tijuana, Mexico. (Id.).  The appellant revealed 
that they first drove to a friend's house in order to get 
ready for the trip.  (Id.).  He stated that while they were 
at the house, Mr. I. sexually assaulted him.  (T. at pgs. 7, 
8).  According to the appellant, during the assault, he 
passed out because he had been drinking.  (Id.). 

The appellant indicated that the next day, Mr. I. drove him 
back to Santa Fe and dropped him off at the K.C. Waffle 
House.  (T. at pg. 8).  He noted that he did not seek medical 
treatment or tell any of his superior officers at the Air 
Force base, and that he started drinking.  (T. at pg. 9).  
The appellant revealed that the Santa Fe police then picked 
him up and he was brought to the police station.  (Id.).  
According to the appellant, he told them about the assault 
and subsequently, the Santa Fe police notified the military 
police.  (Id.).  The appellant stated that Mr. I. was picked 
up and he identified him as his attacker.  (Id.).  According 
to the appellant, the military police then starting fighting 
with the civilian police over jurisdiction of the case.  
(Id.).  The appellant revealed that the police then informed 
him that because Mr. I.'s family had connections in 
Hollywood, that he should forget about his case.  (Id.).  The 
appellant reported that upon his return to the base, he told 
the chaplain about his assault, and that he also told a 
Sergeant W. who then talked with a Captain R.  (T. at pg. 
11).  He noted that no action was taken and that he was again 
told to drop his case.  (Id.).   

The appellant indicated that after his discharge, he 
continued to drink in order to forget about the assault.  (T. 
at pg. 14).  He stated that he eventually stopped drinking 
and remained sober for 15 years.  (Id.).  However, he 
reported that in approximately 1999, he heard Mr. I. on the 
radio and his voice triggered memories of the sexual assault.  
(T. at pg. 3).  He noted that he started drinking again and 
eventually sought treatment at a VAMC.  (T. at pg. 3).  The 
appellant reported that he was subsequently diagnosed with 
PTSD.  (T.5).   

The appellant's personnel records show that in August 1958, 
the appellant was stationed at the Moriarty Air Force 
Station.  However, the appellant's service medical records 
are silent as to any complaints of sexual assault during his 
period of active military service, to include while he was 
stationed at the Moriarty Air Force Station.  In addition, 
the appellant's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include PTSD.  Thus, service department records do not 
corroborate the appellant's allegation.     

The Board is cognizant of the fact that, for claims based on 
personal assault, there are no restrictions on the type of 
evidence that may be considered.  See 38 C.F.R. 
§ 3.304(f)(3).  Therefore, in this case, attempts have been 
made to obtain records of the alleged incident from the 
Moriarty and Santa Fe Police Departments.  In a letter to the 
Moriarty Police Department, dated in October 2002, the RO 
stated that their inquiry was in reference to the appellant 
who had filed a claim for benefits based on an alleged sexual 
assault that reportedly occurred in Santa Fe during late 
August or early September 1958.  The RO indicated that they 
had enclosed a copy of a letter from the appellant which 
provided further details.  The RO requested that the Moriarty 
Police Department search their records and provide any 
information to support the appellant's claim for benefits.  
In a return response letter, dated in November 2002, an 
administrative assistant from the City of Moriarty noted that 
the appellant's case was not in their jurisdiction and 
therefore was not handled by their department.  The 
administrative assistant suggested that the RO contact the 
New Mexico State Police or the Santa Fe Police Department.  

In an April 2005 letter to the New Mexico State Police 
Department, the RO requested that they search their records 
and provide them with any relevant information regarding the 
appellant's alleged sexual assault.  The RO once again 
enclosed a copy of a letter from the appellant in which he 
described the alleged incident.  In a May 2005 response, the 
Communications Director from the New Mexico Department of 
Public Safety informed the RO that no information or records 
were found in regard to the appellant.  In addition, in a May 
2005 response from Ms. B.T., Assistant Records Supervisor 
from the City of Santa Fe, Ms. T. noted that the City of 
Santa Fe Police Department Records was able to locate the 
appellant in their archives/microfilm; however, Ms. T. 
reported that it was not regarding the described incident in 
the appellant's statement.  Ms. T. further stated that "This 
may not also be the Jurisdiction of the City of Santa Fe 
Police Department."  According to Ms. T., in the appellant's 
letter, he described a "canyon area" and the K.C. Waffle 
House, neither of which were located in their computer system 
or in the city limits of Santa Fe.  Therefore, in light of 
the above, the evidence of record is negative for any records 
from law enforcement authorities, including the Moriarty and 
Santa Fe Police Departments and the City of Santa Fe, which 
corroborate the appellant's alleged sexual assault.   

As previously noted, evidence of behavior changes following a 
claimed assault may constitute credible evidence of the 
stressor.  Thus, the Board has also reviewed the claims file 
for behavior changes around the time of the alleged incident.  
In this regard, in the appellant's December 1999 VA 
examination, the appellant stated that after the alleged in-
service rape, he started drinking heavily and withdrawing 
from his good friends because he felt "dirty, ashamed, and 
guilty."  The appellant indicated that he also started 
getting into fights and that he initiated a fight with a 
lieutenant and was subsequently restricted to base.  
According to the appellant, after running out of money, he 
robbed the NCO club and later woke up with money and liquor 
in his barracks.  The appellant reported that he left the 
base and was eventually picked up by the "air police."  He 
stated that he was brought up on charges for assaulting the 
lieutenant and for burglary.  According to the appellant, he 
was subsequently court martialed and sent to Fort Leavenworth 
for four to five months.  He indicated that upon his release, 
he was given a bad conduct discharge.     

The appellant's military personnel records document that the 
appellant was sentenced before a General Court Martial in 
April 1959 to a bad conduct discharge and one year of 
confinement at the U.S. Disciplinary Facility in Fort 
Leavenworth.  However, the records do not include the 
specific charges which led to his court martial.  In this 
regard, in September 2000, the RO contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
noted that the NPRC had provided the appellant's personnel 
file in July 2000.  However, the RO stated that the file 
appeared to be incomplete.  Thus, the RO requested that the 
NPRC search for any additional personnel records on file.  In 
NPRC's September 2000 return response, the NPRC noted that 
the appellant's remaining personnel records were likely lost 
in a 1973 fire, and that they had previously sent everything 
that they had on file.  

Given that some of the appellant's personnel records are not 
obtainable and it is presumed that they were destroyed in a 
fire at the NPRC in 1973, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Although some of the appellant's personnel records were 
apparently destroyed in the 1973 fire at the NPRC, the Board 
notes that the remaining personnel records that are available 
do not refer to any event which the appellant now depicts as 
a sexual assault.  The records show that the appellant was 
court martialed in April 1959.  However, there is nothing in 
the record to indicate that the court martial was in relation 
to the appellant's claimed in-service assault.  In addition, 
as stated above, the appellant's service medical records are 
negative for any complaints or findings of a psychiatric 
disability, to include PTSD.  The records reflect that in 
March 1960, the appellant underwent a physical examination 
and the purpose of the examination was listed as "punitive 
discharge."  The Board recognizes that at the time of the 
March 1960 examination, the appellant was clinically 
evaluated as "abnormal" for psychiatric purposes.  However, 
the examiner noted that the appellant had a character and 
behavior disorder, and the Board observes that character and 
personality disorders are not an injury or disease that is 
cognizable within the meaning of VA legislation or for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127 (2005).  
Accordingly, in light of the above, the Board determines that 
the event claimed as the appellant's stressor for PTSD, the 
alleged in-service rape, has not been corroborated.  

The record before the Board demonstrates that PTSD has been 
diagnosed.  In December 1999, the appellant underwent a VA 
examination.  At that time, he gave a history of his alleged 
sexual assault during service.  The appellant stated that 
following the assault, he blocked it out of his memory for 40 
years until 1999 when he heard Mr. I.'s voice on the radio 
and memories of the assault were triggered.  Following the 
mental status evaluation, the examiner diagnosed the 
appellant with the following: (1) chronic PTSD, and (2) 
alcohol dependency, in partial remission.  In addition, in a 
VA medical statement from Ms. P.A.M., M.S.W., dated in 
October 2001, Ms. M. stated that the appellant had been 
diagnosed with PTSD as a result of sexual trauma while 
enlisted in the Air Force and stationed in New Mexico.  The 
Board also notes that VAMC outpatient treatment records, from 
February 1999 to June 2005, show intermittent treatment for 
PTSD.  Moreover, the appellant has submitted private medical 
statements showing diagnoses of PTSD.  Notwith-standing, as 
stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Significantly, in this case, the Board finds that the record 
is devoid of evidence corroborating the occurrence of the 
appellant's claimed stressor of an in-service sexual assault.  
Hence, an essential criterion for establishing service 
connection for PTSD, as set forth in 38 C.F.R. § 3.304(f), is 
not met.         

In August 2001, the appellant submitted a lay statement from 
Mr. R.R., in order to corroborate his alleged in-service 
sexual assault.  In the statement, Mr. R. indicated that he 
had served with the appellant at the Moriarty Air Force 
Station.  Mr. R. indicated that late in the summer of 1958, 
he had attended a party with the appellant and they had met a 
Marine named D.  Mr. R. noted that he could not remember D.'s 
last name.  According to Mr. R., the appellant and D. said 
they were going to Tijuana.  Mr. R. reported that when he saw 
the appellant one week later and asked him about the trip, 
the appellant "snapped" and told him to mind his own 
business.  

Upon a review of the lay statement from Mr. R., the Board 
finds that the statement does not corroborate the appellant's 
allegation regarding the in-service sexual assault.  While 
Mr. R. maintains that he attended a party with the appellant 
prior to the alleged sexual assault, he has demonstrated no 
independent knowledge of the event asserted by the appellant, 
which would serve to corroborate the occurrence of that 
event.  At best, the lay statement merely reflects a 
reiteration of the appellant's own assertions, and, as such, 
cannot serve to corroborate the appellant's claim.   

Under these circumstances, the Board finds that the weight of 
the credible evidence is against a finding that the alleged 
stressor relating to sexual assault occurred during service.  
Accordingly, the diagnoses of PTSD associated with the claims 
file which are based on this reported history lack probative 
value and are rendered insufficient to support an award of 
service connection.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, the preponderance of the evidence is against the 
claim of service connection for PTSD, and the claim must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert V. Derwinski, 7 Vet. App. 49 
(1990).      




ORDER

Entitlement to service connection for PTSD is denied.  







____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


